DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/21 and 10/12/21 have been entered.

Claim Objections
Claims 1-6, 15-16, and 18-27 are objected to because of the following informalities:  In accordance with 37 C.F.R. 1.173 matters to be omitted in a claim must be enclosed in brackets.
All the pending claims use double brackets to omit matter in the claim. Applicant shall make deletions by using single brackets only. Applicant is advised to consult MPEP 1453. Appropriate correction is required.

Allowable Subject Matter
Claim 1-6, 15-16, and 18-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record discloses the use of fibrous carbon material but fails to disclose or reasonably suggest a positive electrode (and method of making thereof) having the claimed fibrous carbon mix and mixing the fibrous carbon with a premix mixture comprised of carbon black with lithium containing metal phosphate particulates such that a first fibrous carbon material is mainly present on the surface of the lithium-containing metal phosphate particulates and a second  first fibrous carbon material is mainly present between the lithium-containing metal phosphate particulates .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
This application is in condition for allowance except for the following formal matters a s noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS N LOPEZ whose telephone number is (571)272-1193.  The examiner can normally be reached on Mon-Friday 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571.270.9270.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Carlos Lopez/Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                                        

/Sean Vincent/Patent Reexamination Specialist, Art Unit 3991            


/Jean Witz/Patent Reexamination Specialist, Art Unit 3991